Exhibit 10.4

 

Execution Version

 

CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “*”.  AN UNREDACTED VERSION OF
THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

 

July 11, 2013

 

 

 

To:

 

Ascent Capital Group, Inc.

 

 

c/o Monitronics International, Inc.

 

 

2350 Valley View Lane, Suite 100

 

 

Dallas, Texas 75234

 

 

Attn: Michael Meyers, Senior Vice President and Chief Financial Officer

 

 

 

From:

 

Credit Suisse Capital LLC

 

 

c/o Credit Suisse Securities (USA) LLC

 

 

Eleven Madison Avenue

 

 

New York, NY 10010

 

 

 

Re:

 

Base Convertible Bond Hedge Transaction

 

 

(Transaction Reference Number: 59825887)

 

Ladies and Gentlemen:

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Credit Suisse Capital LLC
(“Dealer”), represented by Credit Suisse Securities (USA) LLC (“Agent”) as its
agent, and Ascent Capital Group, Inc. (“Counterparty”).  This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

 

1.     This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions” and, together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”).  In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern.  Certain defined terms used herein have the meanings assigned to
them in the Indenture to be dated as of the closing date for the initial
issuance of the Convertible Securities described below between Counterparty and
U.S. Bank National Association as trustee (the “Indenture”) relating to the
USD90,000,000 principal amount of 4.00% convertible senior notes due 2020 and
any additional principal amount of 4.00% convertible senior notes due 2020
issued pursuant to an exercise of the over-allotment option (the “Convertible
Securities”).  In the event of any inconsistency between the terms defined in
the Indenture and this Confirmation, this Confirmation shall govern.  For the
avoidance of doubt, references herein to sections of the Indenture are based on
the draft of the Indenture most recently reviewed by the parties at the time of
execution of this Confirmation. If any relevant sections of the Indenture are
changed, added or renumbered following execution of this Confirmation but prior
to the execution of the Indenture, the parties will amend this Confirmation in
good faith to preserve the economic intent of the parties based on the draft of
the Indenture so reviewed. The parties further acknowledge that references to
the Indenture herein are references to the Indenture as in effect on the date of
its execution and if the Indenture is amended following its execution, any such
amendment will be disregarded for purposes of this Confirmation (other than as
provided in Section 8(a) below) unless the parties agree otherwise in writing.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the ISDA 2002 Master Agreement (the “ISDA Form”) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation and the designation of the
guarantee of Credit Suisse (USA), Inc. as a Credit Support Document, with Credit
Suisse (USA), Inc.

 

--------------------------------------------------------------------------------


 

as a Credit Support Provider in relation to Dealer).  For the avoidance of
doubt, the Transaction shall be the only transaction under the Agreement.

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

 

2.     The Transaction constitutes a Share Option Transaction for purposes of
the Equity Definitions.  The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms:

 

Trade Date:

 

July 11, 2013

 

 

 

Effective Date:

 

The closing date of the initial issuance of the Convertible Securities.

 

 

 

Option Type:

 

Call

 

 

 

Seller:

 

Dealer

 

 

 

Buyer:

 

Counterparty

 

 

 

Shares:

 

The Series A common stock of Counterparty, par value USD0.01 per share (Ticker
Symbol: “ASCMA”).

 

 

 

Number of Options:

 

The number of Convertible Securities (other than any “Option Securities” (as
defined in the Underwriting Agreement, as defined below)) in denominations of
USD1,000 principal amount issued by Counterparty on the closing date for the
initial issuance of the Convertible Securities.

 

 

 

Number of Shares:

 

As of any date, the product of the Number of Options and the Conversion Rate.

 

 

 

Applicable Percentage:

 

50%

 

 

 

Conversion Rate:

 

As of any date, the “Conversion Rate” (as defined in the Indenture) as of such
date, but without regard to any adjustments to the “Conversion Rate” pursuant to
Section 12.03 of the Indenture (a “Fundamental Change Adjustment”) or
Section 12.04(h) of the Indenture (a “Discretionary Adjustment”).

 

 

 

Premium:

 

As provided in Annex A to this Confirmation

 

 

 

Premium Payment Date:

 

The Effective Date

 

 

 

Exchange:

 

The NASDAQ Global Select Market

 

 

 

Related Exchange:

 

All Exchanges

 

 

 

Procedures for Exercise:

 

 

 

 

 

Exercise Dates:

 

Each Conversion Date.

 

 

 

Conversion Date:

 

Each “Conversion Date” (as defined in the Indenture), occurring during the
period from and excluding the Trade Date to and including the Expiration Date,
for Convertible Securities, each in denominations of USD1,000 principal amount,
that are submitted for conversion on such Conversion Date in accordance with the
terms of the Indenture (such Convertible Securities the “Relevant Convertible
Securities” for such Conversion Date).

 

2

--------------------------------------------------------------------------------


 

Required Exercise on

 

 

Conversion Dates:

 

On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Securities for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised.

 

 

 

Expiration Date:

 

The second “Scheduled Trading Day” immediately preceding the “Maturity Date”
(each as defined in the Indenture).

 

 

 

Automatic Exercise:

 

As provided above under “Required Exercise on Conversion Dates”.

 

 

 

Exercise Notice Deadline:

 

In respect of any exercise of Options hereunder on any Conversion Date, the
Scheduled Trading Day prior to the scheduled first “Trading Day” (as defined in
the Indenture) of the relevant “Cash Settlement Averaging Period” relating to
the Convertible Securities converted on the Conversion Date occurring on the
relevant Exercise Date; provided that in the case of any exercise of Options
hereunder in connection with the conversion of any Relevant Convertible
Securities on any Conversion Date occurring during the period starting on and
including January 15, 2020 and ending on and including the second “Scheduled
Trading Day” immediately preceding the “Maturity Date” (each as defined in the
Indenture) (the “Final Conversion Period”), the Exercise Notice Deadline shall
be the Scheduled Trading Day immediately following such Conversion Date.

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary in the Equity Definitions, Dealer shall
have no obligation to make any payment or delivery in respect of any exercise of
Options hereunder unless Counterparty notifies Dealer in writing prior to 4:00
PM, New York City time, on the Exercise Notice Deadline in respect of such
exercise of (i) the number of Options being exercised on the relevant Exercise
Date, (ii) the scheduled settlement date under the Indenture for the Relevant
Convertible Securities converted on the Conversion Date corresponding to such
Exercise Date, (iii) whether such Relevant Convertible Securities will be
settled by Counterparty by delivery of cash, Shares or a combination of cash and
Shares and, if such a combination, the applicable “Specified Dollar Amount” (as
defined in the Indenture) and (iv) the scheduled first “Trading Day” (as defined
in the Indenture) of the relevant “Cash Settlement Averaging Period”; provided
that in the case of any exercise of Options hereunder in connection with the
conversion of any Relevant Convertible Securities on any Conversion Date
occurring during the Final Conversion Period, the contents of such notice shall
be as set forth in clause (i) above. Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Convertible Securities and such election’s effect on the
Transaction contemplated by this Confirmation. For the avoidance of doubt, if
Counterparty fails to give such notice when due in respect of any exercise of
Options hereunder, Dealer’s obligation to make any payment or delivery in
respect of such exercise shall be permanently extinguished, and late notice
shall not cure such failure; provided that notwithstanding the foregoing, such
notice (and the related exercise of Options) shall be effective if given

 

3

--------------------------------------------------------------------------------


 

 

 

after the Exercise Notice Deadline, but prior to 4:00 PM New York City time, on
the fifth Exchange Business Day following the Exercise Notice Deadline, in which
event the Calculation Agent shall have the right to adjust the Delivery
Obligation in a commercially reasonable manner as appropriate to reflect the
additional costs (including, but not limited to, hedging mismatches and market
losses) and expenses incurred by Dealer in connection with its hedging
activities (including the unwinding of any hedge position) as a result of Dealer
not having received such notice on or prior to the Exercise Notice Deadline.

 

 

 

Notice of Convertible Security

 

 

Settlement Method:

 

Counterparty shall notify Dealer in writing before 4:00 P.M., New York City
time, on the first day of the Final Conversion Period of the irrevocable
election by Counterparty, in accordance with Section 12.02(a)(iii) of the
Indenture, of the settlement method and, if applicable, the “Specified Dollar
Amount” (as defined in the Indenture) applicable to Relevant Convertible
Securities with a Conversion Date falling in the Final Conversion Period. If
Counterparty fails timely to provide such notice, Counterparty shall be deemed
to have notified Dealer of combination settlement with a “Specified Dollar
Amount” (as defined in the Indenture) of USD1,000 for all conversions occurring
during the Final Conversion Period. Counterparty agrees that it shall settle any
Relevant Convertible Securities with a Conversion Date falling in the Final
Conversion Period in the same manner as provided in the Notice of Convertible
Security Settlement Method it provides or is deemed to have provided hereunder.

 

 

 

Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

 

To be provided by Dealer.

 

 

 

Settlement Terms:

 

 

 

 

 

Settlement Date:

 

In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the cash and Shares (if any) to be delivered in respect of the Relevant
Convertible Securities converted on such Conversion Date pursuant to
Section 12.02(c) of the Indenture; provided that the Settlement Date will not be
prior to the latest of (i) the date one Settlement Cycle following the final day
of the relevant “Cash Settlement Averaging Period”, (ii) the Exchange Business
Day immediately following the date on which Counterparty gives notice to Dealer
of such Settlement Date prior to 4:00 PM, New York City time, and (iii) the
Exchange Business Day immediately following the date Counterparty provides the
Notice of Delivery Obligation prior to 4:00 PM, New York City time.

 

 

 

Delivery Obligation:

 

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date occurring on a Conversion Date, Dealer will deliver to
Counterparty, on the related Settlement Date, a number of Shares and/or an
amount of cash in USD equal to the Applicable Percentage of the aggregate number
of Shares, if any, that Counterparty would be obligated to deliver to the
holder(s) of the Relevant Convertible Securities converted on such Conversion

 

4

--------------------------------------------------------------------------------


 

 

Date pursuant to Section 12.02(a)(iv) of the Indenture and/or the Applicable
Percentage of the aggregate amount of cash, if any, in excess of USD1,000 per
Convertible Security (in denominations of USD1,000) that Counterparty would be
obligated to deliver to holder(s) pursuant to Section 12.02(a)(iv) of the
Indenture (except that such aggregate number of Shares shall be determined
without taking into consideration any rounding pursuant to Section 12.02(i) of
the Indenture and shall be rounded down to the nearest whole number) and cash in
lieu of fractional Shares, if any, resulting from such rounding, if Counterparty
had elected to satisfy its conversion obligation in respect of such Relevant
Convertible Securities by the Convertible Security Settlement Method,
notwithstanding any different actual or deemed election by Counterparty with
respect to the settlement of such Convertible Securities (the “Convertible
Obligation”); provided that such obligation shall be determined excluding any
Shares and/or cash that Counterparty is obligated to deliver to holder(s) of the
Relevant Convertible Securities as a result of any adjustments to the Conversion
Rate pursuant to a Fundamental Change Adjustment or a Discretionary Adjustment
(and, for the avoidance of doubt, the Delivery Obligation shall not include any
interest payment on the Relevant Convertible Securities that the Counterparty is
(or would have been) obligated to deliver to holder(s) of the Relevant
Convertible Securities for such Conversion Date); and provided further that if
such exercise relates to the conversion of Relevant Convertible Securities in
connection with which holders thereof are entitled to receive additional Shares
and/or cash as a result of any adjustments to the Conversion Rate pursuant to a
Fundamental Change Adjustment, then, notwithstanding the foregoing, the Delivery
Obligation shall include the Applicable Percentage of such additional Shares
and/or cash, except that the Delivery Obligation shall be capped so that the
value of the Delivery Obligation (with the value of any Shares included in the
Delivery Obligation determined by the Calculation Agent using the VWAP Price on
the last day of the relevant “Cash Settlement Averaging Period”) does not exceed
the amount as determined by the Calculation Agent that would be payable by
Dealer pursuant to Section 6 of the Agreement if such Conversion Date were an
Early Termination Date resulting from an Additional Termination Event with
respect to which the Transaction (except that, for purposes of determining such
amount (x) the Number of Options shall be deemed to be equal to the number of
Options exercised on such Exercise Date and (y) such amount payable will be
determined as if the section of the Indenture regarding the Fundamental Change
Adjustment were deleted) were the sole Affected Transaction and Counterparty
were the sole Affected Party (determined without regard to Section 8(b) of this
Confirmation). Notwithstanding the foregoing, and in addition to the cap
described in the further proviso to the preceding sentence, in all events the
Delivery Obligation shall be capped so that the value of the Delivery Obligation
does not exceed the Applicable Percentage of the value of the Convertible
Obligation (with the Convertible Obligation determined based on the actual
settlement method elected by Counterparty with respect to such Relevant
Convertible Securities instead of the Convertible Security Settlement Method and
with the value of any Shares included in either the Delivery Obligation or such
Convertible Obligation

 

5

--------------------------------------------------------------------------------


 

 

 

determined by the Calculation Agent using the VWAP Price on the last day of the
relevant “Cash Settlement Averaging Period”). If Counterparty is permitted or
required to exercise discretion under the terms of the Indenture with respect to
any determination, calculation or adjustment relevant to conversion of the
Convertible Securities, Counterparty shall consult with Dealer with respect
thereto and the Calculation Agent shall make such determination, calculation or
adjustment for purposes of the Transaction.

 

 

 

Convertible Security Settlement Method:

 

 

For any Relevant Convertible Securities, if Counterparty has notified Dealer in
the related Notice of Exercise (or in the Notice of Convertible Security
Settlement Method, as the case may be) that it has elected to satisfy its
conversion obligation in respect of such Relevant Convertible Securities in cash
or in a combination of cash and Shares in accordance with
Section 12.02(a)(iii) of the Indenture (a “Cash Election”) with a “Specified
Dollar Amount” (as defined in the Indenture) of at least USD1,000, the
Convertible Security Settlement Method shall be the settlement method actually
so elected by Counterparty in respect of such Relevant Convertible Securities;
otherwise, the Convertible Security Settlement Method shall (i) assume
Counterparty made a Cash Election with respect to such Relevant Convertible
Securities with a “Specified Dollar Amount” (as defined in the Indenture) of
USD1,000 per Relevant Convertible Security and (ii) be calculated as if the
relevant “Cash Settlement Averaging Period” pursuant to Section 12.02(a)(iv) of
the Indenture consisted of 120 Trading Days commencing on (x) the third
“Scheduled Trading Day” (as defined in the Indenture) after the Conversion Date
for conversions occurring prior to the Final Conversion Period or (y) the
122nd “Scheduled Trading Day” prior to the “Maturity Date” (each as defined in
the Indenture) for conversions occurring during the Final Conversion Period, in
each case with the “Daily Conversion Value”, “Daily Measurement Value”, “Daily
Settlement Amount” (each as defined in the Indenture) and related terms adjusted
accordingly.

 

 

 

Notice of Delivery Obligation:

 

No later than the Scheduled Trading Day immediately following the last day of
the relevant “Cash Settlement Averaging Period”, Counterparty shall give Dealer
notice of the aggregate number of Shares and/or amount of cash comprising the
Convertible Obligation; provided that, with respect to any Exercise Date
occurring during the Final Conversion Period, Counterparty may provide Dealer
with a single notice of an aggregate number of Shares and/or amount of cash
comprising the Convertible Obligations for all Exercise Dates occurring in such
period (it being understood, for the avoidance of doubt, that the requirement of
Counterparty to deliver such notice shall not limit Counterparty’s obligations
with respect to Notice of Exercise or Notice of Convertible Security Settlement
Method or Dealer’s obligations with respect to Delivery Obligation, each as set
forth above, in any way).

 

 

 

Other Applicable Provisions:

 

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 1.27, 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,

 

6

--------------------------------------------------------------------------------


 

 

 

limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares) and 10.5 of the
Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.

 

 

 

Restricted Certificated Shares:

 

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance System.
With respect to such certificated Shares, the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

 

 

 

Share Adjustments:

 

 

 

 

 

Method of Adjustment:

 

Notwithstanding and in lieu of Section 11.2 of the Equity Definitions, upon the
occurrence of any event or condition set forth in Sections 12.04(a)-(e) of the
Indenture that would result in an adjustment under the terms of the Indenture,
the Calculation Agent shall make a corresponding adjustment to the terms
relevant to the exercise, settlement, payment or other terms of the Transaction.
Promptly following the occurrence of any event that Counterparty reasonably
expects would result in an adjustment to the “Conversion Rate” under the terms
of the Indenture, Counterparty shall notify the Calculation Agent of such event;
and once the adjustments to be made to the terms of the Indenture and the
Convertible Securities in respect of such event have been determined,
Counterparty shall reasonably promptly (but in any event prior to the effective
time of any such adjustments), notify the Calculation Agent of such adjustments
in writing in reasonable detail.

 

 

 

Extraordinary Events:

 

 

 

 

 

Merger Events:

 

Notwithstanding and in lieu of Section 12.1(b) of the Equity Definitions, a
“Merger Event” means the occurrence of any event or condition set forth in
Section 12.06 of the Indenture.

 

 

 

Consequences of Merger Events:

 

Notwithstanding and in lieu of Sections 12.2 and 12.3 of the Equity Definitions,
upon the occurrence of a Merger Event that results in an adjustment under the
Indenture, the Calculation Agent shall make a corresponding adjustment to the
terms relevant to the exercise, settlement, payment or other terms of the
Transaction; provided that such adjustment shall be made without regard to any
adjustment to the Conversion Rate pursuant to a Fundamental Change Adjustment or
a Discretionary Adjustment; and provided further that the Calculation Agent may
limit or alter any such adjustment referenced in this paragraph so that the fair
value of the Transaction to Dealer (taking into account a commercially
reasonable hedge position) is not adversely affected as a result of such
adjustment; and provided further that if, with respect to a Merger Event,
(i) the consideration for the Shares includes (or, at the option of a holder of
Shares, may include) shares (or depositary receipts with respect to shares) of
an entity or person that is not a corporation organized under the laws of the
United States, any State thereof or the District of Columbia or
(ii) Counterparty following such Merger Event will not be a corporation
organized under the laws of the United States, any State thereof or the

 

7

--------------------------------------------------------------------------------


 

 

 

District of Columbia or will not be the Issuer following such Merger Event, then
Cancellation and Payment (Calculation Agent Determination) may apply at Dealer’s
sole discretion.

 

 

 

Notice of Merger Consideration:

 

Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but, in any event prior to the effective time of such
Merger Event) notify the Calculation Agent of (i) the weighted average of the
types and amounts of consideration to be received by the holders of Shares
entitled to receive cash, securities or other property or assets with respect to
or in exchange for such Shares in any Merger Event who affirmatively make such
an election and (ii) the adjustment to be made under the Indenture in respect of
such Merger Event in writing and in reasonable detail.

 

 

 

Nationalization, Insolvency

 

 

or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

(a)  Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (x) adding the words “(including, for the avoidance of doubt
and without limitation, adoption or promulgation of new regulations authorized
or mandated by existing statute)” after the word “regulation” in the second line
thereof, (y) adding the words “or any Hedge Positions” after the word “Shares”
in the clause (X) thereof and (z) adding the words “, or holding, acquiring or
disposing of Shares or any Hedge Positions relating to,” after the words
“obligations under” in clause (Y) thereof.

 

 

 

(b)  Failure to Deliver:

 

Applicable

 

 

 

(c)  Insolvency Filing:

 

Applicable

 

 

 

(d)  Hedging Disruption:

 

Applicable; provided that:

 

 

 

 

 

(i)  Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following phrases at the end of such Section:

 

 

 

 

 

“Additionally, it shall constitute a Hedging Disruption if, as reasonably
determined by the Calculation Agent, the ADTV of the Shares (as defined in
Rule 10b-18 under the Exchange Act) decreases to or below the Liquidity Trigger
provided in Annex A

 

8

--------------------------------------------------------------------------------


 

 

 

to this Confirmation (as adjusted by the Calculation Agent as it determines
appropriate to account for any Potential Adjustment Event or Merger Event). For
the avoidance of doubt, the term “equity price risk” shall be deemed to include,
but shall not be limited to, stock price and volatility risk. And, for the
further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

 

 

 

 

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

 

 

(e)Increased Cost of Hedging:

 

Applicable

 

 

 

Hedging Party:

 

For all applicable Potential Adjustment Events and Extraordinary Events, Dealer

 

 

 

Determining Party:

 

For all applicable Extraordinary Events, Dealer

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments

 

 

Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

3.  Calculation Agent:

 

Dealer; provided that all determinations and adjustments by the Calculation
Agent hereunder shall be made in good faith and in a commercially reasonable
manner; provided further that, upon receipt of a written request from
Counterparty following any determination or adjustment made by the Calculation
Agent hereunder, the Calculation Agent shall, with reasonable promptness,
provide Counterparty with a written explanation describing in reasonable detail
such determination or adjustment (including any quotations, market data or
information from internal sources used in making such determination or
adjustment, but without disclosing the Calculation Agent’s proprietary models or
other information that may be proprietary or confidential).

 

 

 

4.  Account Details:

 

 

 

 

 

Dealer Payment Instructions:

 

Credit Suisse Capital LLC

 

 

Citibank, N.A. New York

 

 

ABA:

 

 

SWIFT:

 

 

A/C:

 

 

A/C:

 

 

 

Counterparty Payment Instructions:

 

 

To be provided by Counterparty.

 

 

 

5.  Offices:

 

The Office of Dealer for the Transaction is: New York

 

The Office of Counterparty for the Transaction is: Not applicable

 

6.  Notices: For purposes of this Confirmation:

 

Address for notices or communications to Counterparty:

 

9

--------------------------------------------------------------------------------


 

To:

 

Ascent Capital Group, Inc.

 

 

c/o Monitronics International, Inc.

 

 

2350 Valley View Lane, Suite 100

 

 

Dallas, Texas 75234

Attn:

 

Michael Meyers, Senior Vice President and Chief Financial Officer

Facsimile:

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

Ascent Capital Group, Inc.

 

 

5251 DTC Parkway, Suite 1000

 

 

Greenwood Village, CO 80111

Attn:

 

William E. Niles, Executive Vice President, General Counsel and Secretary

 

 

 

Address for notices or communications to Dealer:

 

 

 

To:

 

Credit Suisse Capital LLC

 

 

c/o Credit Suisse Securities (USA) LLC

 

 

Eleven Madison Avenue

 

 

New York, NY 10010

Attn:

 

Senior Legal Officer

Telephone:

 

 

Facsimile:

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

Credit Suisse Securities (USA) LLC

 

 

One Madison Avenue, 8th Floor

 

 

New York, New York 10010

 

 

 

For payments and deliveries:

 

 

 

Attn:

 

Mike Sergio

Telephone:

 

 

Facsimile:

 

 

 

 

 

For all other communications:

Attn:

 

Peter Finnegan

Telephone:

 

 

Facsimile:

 

 

 

Designated responsible employee for the purposes of Section 12(a)(iii) of the
Agreement: Senior Legal Officer

 

7.  Representations, Warranties and Agreements:

 

(a)           In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Counterparty represents and warrants to
and for the benefit of, and agrees with, Dealer as follows:

 

(i)            On the Trade Date, and as of the date of any election by
Counterparty of the Share Termination Alternative under (and as defined in)
Section 8(b) below, (A) none of Counterparty and its officers and directors is
aware of any material nonpublic information regarding Counterparty or the Shares
and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”) when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact

 

10

--------------------------------------------------------------------------------


 

required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.

 

(ii)           On the Trade Date, neither Counterparty nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 under the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through Dealer.

 

(iii)          Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging — Contracts in Entity’s Own Equity (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.

 

(iv)          Without limiting the generality of Section 3(a)(iii) of the
Agreement, the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the
Exchange Act.

 

(v)           Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as Dealer shall reasonably request.

 

(vi)          Counterparty is not entering into this Confirmation or making any
election hereunder or  under the Convertible Securities to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

 

(vii)         Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

(viii)        On each of the Trade Date and the Premium Payment Date,
Counterparty is not, or will not be, “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase the Number
of Shares hereunder and any other convertible bond hedge transaction with the
same Trade Date in compliance with the laws of the jurisdiction of its
incorporation.

 

(ix)          No state or local (including non-U.S. jurisdictions) or non-U.S.
federal law, rule, regulation or regulatory order applicable to the Shares would
give rise to any reporting, consent, registration or other requirement
(including without limitation a requirement to obtain prior approval from any
person or entity) as a result of Dealer or its affiliates owning or holding
(however defined) Shares; provided that Counterparty makes no representation or
warranty regarding any such requirement that is applicable generally to the
ownership of equity securities by Dealer or its affiliates solely as a result of
their being a financial institution or broker-dealer.

 

(x)           The representations and warranties of Counterparty set forth in
Section 3 of the Agreement and Section 1 of the Underwriting Agreement dated as
of July 11, 2013 between the Counterparty and Merrill Lynch, Pierce, Fenner &
Smith Incorporated as representative of the Underwriters party thereto (the
“Underwriting Agreement”) are true and correct and are hereby deemed to be
repeated to Dealer as if set forth herein.

 

(xi)          Counterparty understands no obligations of Dealer to it hereunder
will be entitled to the benefit of deposit insurance and that such obligations
will not be guaranteed by any affiliate of Dealer or any governmental agency.

 

(b)           Each of Dealer and Counterparty agrees and represents that it is
an “eligible contract participant” as defined in the U.S. Commodity Exchange
Act, as amended.

 

(c)           Each of Dealer and Counterparty acknowledges that the offer and
sale of the Transaction to it is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), by virtue

 

11

--------------------------------------------------------------------------------


 

of Section 4(2) thereof.  Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

 

(d)           Each of Dealer and Counterparty agrees and acknowledges that
Dealer is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
the Bankruptcy Code.  The parties hereto further agree and acknowledge (A) that
this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code, (B) the Agreement is a
“master netting agreement” and each of the parties thereto is a “master netting
agreement participant”, each as defined in the Bankruptcy Code, (C) a party’s
right to liquidate a Transaction and to exercise any other remedies upon the
occurrence of any Event of Default under the Agreement with respect to the other
party to constitute a “contractual right, to cause the liquidation, termination
or acceleration” of the Transaction as described in the Bankruptcy Code, and
(D) that Dealer is entitled to the protections afforded by, among other
sections, Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o), 546(e), 546(g),
546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

 

(e)           Counterparty shall deliver to Dealer an opinion of counsel, dated
as of the Effective Date and reasonably acceptable to Dealer in form and
substance, with respect to the matters set forth in Section 3(a) of the
Agreement and such other matters as Dealer may reasonably request.

 

8.  Other Provisions:

 

(a)           Additional Termination Events.  The occurrence of (i) an “Event of
Default” with respect to Counterparty under the terms of the Convertible
Securities as set forth in Section 6.01 of the Indenture or (ii) an Amendment
Event shall be an Additional Termination Event with respect to which the
Transaction is the sole Affected Transaction and Counterparty is the sole
Affected Party and Dealer shall be the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement.

 

“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, redemption right of Counterparty, any term relating
to conversion of the Convertible Securities (including changes to the conversion
price, conversion settlement dates or conversion conditions), or any term that
would require consent of the holders of not less than 100% of the principal
amount of the Convertible Securities to amend, in each case without the consent
of Dealer.

 

(b)          Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events.  If Dealer shall owe Counterparty any amount
pursuant to “Consequences of Merger Events” above or Sections 12.6, 12.7 or 12.9
of the Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement (a
“Payment Obligation”), Counterparty shall have the right, in its sole
discretion, to require Dealer to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 9:30 A.M. New York City time on the relevant merger date,
Announcement Date, Early Termination Date or date of cancellation or termination
in respect of an Extraordinary Event, as applicable (“Notice of Share
Termination”); provided that if Counterparty does not elect to require Dealer to
satisfy its Payment Obligation by the Share Termination Alternative, Dealer
shall have the right, in its sole discretion, to elect to satisfy its Payment
Obligation by the Share Termination Alternative, notwithstanding Counterparty’s
failure to elect or election to the contrary; and provided further that
Counterparty shall not have the right to so elect (but, for the avoidance of
doubt, Dealer shall have the right to so elect) in the event of (i) an
Insolvency, a Nationalization or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash or (ii) an Event of Default in which Counterparty is the Defaulting Party
or a Termination Event in which Counterparty is the Affected Party, which Event
of Default or Termination Event resulted from an event or events within
Counterparty’s control.

 

12

--------------------------------------------------------------------------------


 

Upon such Notice of Share Termination, the following provisions shall apply on
the Scheduled Trading Day immediately following the relevant merger date,
Announcement Date, Early Termination Date or date of cancellation or termination
in respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:

 

Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events” above, Section 12.7
or 12.9 of the Equity Definitions or Section 6(d)(ii) of the Agreement, as
applicable, or such later date as the Calculation Agent may reasonably determine
(the “Share Termination Payment Date”), in satisfaction of the Payment
Obligation.

 

 

 

Share Termination Delivery

 

 

Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 1.27,
9.8, 9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and 10.5 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units.”

 

(c)           Disposition of Hedge Shares.  Counterparty hereby agrees that if,
in the good faith reasonable judgment of Dealer, any Shares (the “Hedge Shares”)
acquired by Dealer or any of its affiliates (Dealer and its affiliates
collectively for purposes of this Section 8(c) only, “Dealer”) for the purpose
of hedging its obligations pursuant to the Transaction cannot be sold in the
public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election: (i) in order to allow Dealer to sell the
Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into an agreement, in form and substance satisfactory
to Dealer, substantially in the form of an underwriting agreement for a
registered offering, (B) provide accountant’s “comfort” letters in customary
form for registered offerings of equity securities, (C) provide disclosure
opinions of nationally recognized outside counsel to Counterparty reasonably
acceptable to Dealer, (D) provide other customary opinions, certificates and
closing documents customary in form for registered offerings of equity
securities and (E) afford Dealer a reasonable opportunity to conduct a “due
diligence” investigation with respect to Counterparty customary in scope for
underwritten offerings of equity securities; provided,

 

13

--------------------------------------------------------------------------------


 

however, that if Dealer, in its sole reasonable discretion, is not satisfied
with access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this Section 8(c) shall
apply at the election of Counterparty; (ii) in order to allow Dealer to sell the
Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance satisfactory to
Dealer, including customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Hedge Shares from Dealer),
opinions and certificates and such other documentation as is customary for
private placements agreements, all reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Dealer
for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Dealer at the VWAP Price on such Exchange Business Days, and in the amounts,
requested by Dealer.  “VWAP Price” means, on any Exchange Business Day, the per
Share volume-weighted average price as displayed under the heading “Bloomberg
VWAP” on Bloomberg Screen ASCMA <Equity> VAP (or any successor thereto) in
respect of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on such
Exchange Business Day (or if such volume-weighted average price is unavailable
or is manifestly incorrect, the market value of one Share on such Exchange
Business Day, as determined by the Calculation Agent using a volume-weighted
method).

 

(d)           Amendment to Equity Definitions.  The following amendment shall be
made to the Equity Definitions:

 

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA 2002 Master Agreement with respect
to that Issuer.”

 

(e)             Repurchase and Conversion Rate Adjustment Notices.  Counterparty
shall, at least 10 Scheduled Trading Days prior to effecting any repurchase of
Shares or consummating or otherwise executing or engaging in any transaction or
event (a “Conversion Rate Adjustment Event”) that would lead to an increase in
the Conversion Rate (as such term is defined in the Indenture), give Dealer a
written notice of such repurchase or Conversion Rate Adjustment Event (a
“Repurchase Notice”) if, following such repurchase or Conversion Rate Adjustment
Event, the Notice Percentage as determined on the date of such Repurchase Notice
is (i) greater than 7.5% and (ii) greater by 0.5% than the Notice Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater than the Notice Percentage as of the date
hereof) and, if such repurchase or Conversion Rate Adjustment Event, or the
intention to effect the same, would constitute material non-public information
with respect to Counterparty or the Shares, Counterparty shall make public
disclosure thereof at or prior to delivery of such Repurchase Notice.  The
“Notice Percentage” as of any day is the fraction, expressed as a percentage,
the numerator of which is the Applicable Percentage of the Number of Shares, and
the denominator of which is the number of Shares outstanding on such day.  In
the event that Counterparty fails to provide Dealer with a Repurchase Notice on
the day and in the manner specified in this Section 8(e) then Counterparty
agrees to indemnify and hold harmless Dealer, its affiliates and their
respective directors, officers, employees, agents and controlling persons
(Dealer and each such person being an “Indemnified Party”) from and against any
and all losses, claims, damages and liabilities (or actions in respect thereof),
joint or several, to which such Indemnified Party may become subject under
applicable securities laws, including without limitation, Section 16 of the
Exchange Act or any federal, state or local (including non-U.S.) law, regulation
or regulatory order, relating to or arising out of such failure.  If for any
reason the foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability.  In addition, Counterparty will reimburse any Indemnified Party for
all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty.  This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

 

(f)            Transfer and Assignment.  Either party may transfer any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld or
delayed. For the avoidance of doubt, Dealer may condition its consent on any of
the following, without limitation: (i) the

 

14

--------------------------------------------------------------------------------


 

receipt by Dealer of opinions and documents reasonably satisfactory to Dealer in
connection with such assignment, (ii) such assignment being effected on terms
reasonably satisfactory to Dealer with respect to any legal and regulatory
requirements relevant to Dealer, and (iii) Counterparty continuing to be
obligated to provide notices hereunder relating to the Convertible Securities
and continuing to be obligated with respect to “Disposition of Hedge Shares” and
“Repurchase and Conversion Rate Adjustment Notices” above.  In addition, Dealer
may transfer or assign its rights and obligations hereunder and under the
Agreement, in whole or in part, (x) without any consent of Counterparty to any
affiliate of Dealer that has (or whose guarantor has) a long-term credit rating
of at least BBB- or Baa3, as specified by Standard & Poor’s Rating Services or
Moody’s Investors Service, Inc. (or their successors), respectively, at the time
of such assignment or transfer; or (y) with the consent of Counterparty, such
consent not to be unreasonably withheld or delayed, to any person; provided that
Counterparty will not receive a payment from which an amount has been withheld
or deducted on account of Indemnifiable Taxes in excess of that which Dealer
would have been required to so withhold or deduct in the absence of such
transfer or assignment, unless such transferee or assignee agrees to make
additional payments such that Counterparty receives the same amount as it would
have received from Dealer.  At any time at which any Excess Ownership Position
or Hedging Disruption exists, if Dealer, in its discretion, is unable to effect
a transfer or assignment to a third party in accordance with the requirements
set forth above after using its commercially reasonable efforts on pricing terms
and within a time period reasonably acceptable to Dealer such that an Excess
Ownership Position or Hedging Disruption, as the case may be, no longer exists,
Dealer may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction, such that
such Excess Ownership Position or Hedging Disruption, as the case may be, no
longer exists. In the event that Dealer so designates an Early Termination Date
with respect to a portion of the Transaction, a payment or delivery shall be
made pursuant to Section 6 of the Agreement and Section 8(b) of this
Confirmation as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Counterparty shall be the sole Affected Party with respect to
such partial termination and (iii) such portion of the Transaction shall be the
only Terminated Transaction. “Excess Ownership Position” means any of the
following: (i) the Equity Percentage exceeds 7.5%, (ii) Dealer or any
“affiliate” or “associate” of Dealer would own in excess of 13% of the
outstanding Shares for purposes of Section 203 of the Delaware General
Corporation Law or (iii) Dealer, Dealer Group (as defined below) or any person
whose ownership position would be aggregated with that of Dealer or Dealer Group
(Dealer, Dealer Group or any such person, a “Dealer Person”) under any federal,
state or local (including non-U.S.) laws, regulations or regulatory orders or
constitutive documents or contracts or agreements to which Counterparty is a
party, in each case applicable to ownership of Shares (“Applicable Laws”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval by a local, state or federal or non-U.S. regulator) of a Dealer Person,
that could reasonably be expected to result in an adverse effect on a Dealer
Person, under Applicable Laws, as determined by Dealer in its reasonable
discretion, and with respect to which such requirements have not been met or the
relevant approval has not been received or that would give rise to any
consequences under the constitutive documents of Counterparty or any contract or
agreement to which Counterparty is a party, in each case minus (y) 1% of the
number of Shares outstanding on the date of determination.  The “Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and any of its affiliates
or any other person subject to aggregation with Dealer, for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act, or any “group”
(within the meaning of Section 13) of which Dealer is or may be deemed to be a
part (Dealer and any such affiliates, persons and groups, collectively, “Dealer
Group”), beneficially owns (within the meaning of Section 13 of the Exchange
Act), without duplication, on such day (or, to the extent that, as a result of a
change in law, regulation or interpretation after the date hereof, the
equivalent calculation under Section 16 of the Exchange Act and the rules and
regulations thereunder results in a higher number, such number) and (B) the
denominator of which is the number of Shares outstanding on such day.

 

(g)           Staggered Settlement.  Dealer may, by notice to Counterparty on or
prior to any Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares on two or more dates (each, a “Staggered Settlement Date”) or at two or
more times on the Nominal Settlement Date as follows:

 

(i)            in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date, but not prior to the beginning of the related “Cash Settlement
Averaging Period”) or delivery times and how it will allocate the Shares it is
required to deliver under “Delivery Obligation” (above) among the Staggered
Settlement Dates or delivery times; and

 

15

--------------------------------------------------------------------------------


 

(ii)           the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date.

 

(h)           Right to Extend.  Dealer may postpone any Exercise Date or
Settlement Date or any other date of valuation or delivery by Dealer, with
respect to some or all of the relevant Options (in which event the Calculation
Agent shall make appropriate adjustments to the Delivery Obligation), if Dealer
determines, in its reasonable discretion, that such extension is reasonably
necessary or appropriate to (i) preserve Dealer’s hedging or hedge unwind
activity hereunder in light of existing liquidity conditions in the cash market,
the stock loan market or any other relevant market or (ii) to enable Dealer to
effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer.

 

(i)            Adjustments.  For the avoidance of doubt, whenever the
Calculation Agent is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Definitions to take into account the effect of an
event, the Calculation Agent shall make such adjustment by reference to the
effect of such event on the Hedging Party, assuming that the Hedging Party
maintains a commercially reasonable hedge position.

 

(j)            Disclosure.  Effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(k)           Designation by Dealer.  Notwithstanding any other provision in
this Confirmation to the contrary requiring or allowing Dealer to purchase,
sell, receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations. 
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.

 

(l)            No Netting and Set-off.  Each party waives any and all rights it
may have to set off obligations arising under the Agreement and the Transaction
against other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

 

(m)          Equity Rights.  Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy.  For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the
Agreement.  For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Counterparty herein under or pursuant to any other agreement.

 

(n)           Early Unwind.  In the event the sale by Counterparty of the
Convertible Securities is not consummated with the “Underwriters” pursuant to
the Underwriting Agreement for any reason by the close of business in New York
on July 17, 2013 (or such later date as agreed upon by the parties, which in no
event shall be later than ten business days after July 17, 2013) (July 17, 2013
or such later date being the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”), on the Early Unwind Date and
(i) the Transaction and all of the respective rights and obligations of Dealer
and Counterparty thereunder shall be cancelled and terminated and
(ii) Counterparty shall pay to Dealer an amount in cash equal to the aggregate
amount of costs and expenses relating to the unwinding of Dealer’s hedging
activities in respect of the Transaction (including market losses incurred in
reselling any Shares purchased by Dealer or its affiliates in connection with
such hedging activities).  Following such termination, cancellation and payment,
each party shall be released and discharged by the other party from and agrees
not to make any claim against the other party with respect to any obligations or
liabilities of either party arising out of and to be performed in connection
with the Transaction either prior to or after the Early Unwind Date.  Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind
and following the payment referred to above, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

 

(o)           Wall Street Transparency and Accountability Act of 2010.  The
parties hereby agree that none of (v) Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), (w) any similar legal
certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (x) the

 

16

--------------------------------------------------------------------------------


 

enactment of WSTAA or any regulation under the WSTAA, (y) any requirement under
WSTAA nor (z) an amendment made by WSTAA, shall limit or otherwise impair either
party’s rights to terminate, renegotiate, modify, amend or supplement this
Confirmation or the Agreement, as applicable, arising from a termination event,
force majeure, illegality, increased costs, regulatory change or similar event
under this Confirmation, the Equity Definitions incorporated herein, or the
Agreement (including, but not limited to, rights arising from Change in Law,
Hedging Disruption, Increased Cost of Hedging, an Excess Ownership Position or
Illegality (as defined in the Agreement)).

 

(p)           Withholding Tax imposed on payments to non-US counterparties under
the United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable
Tax” each as defined in Section 14 of the Agreement shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”).  For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

(q)           Waiver of Trial by Jury.  EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

(r)            Governing Law; Jurisdiction.  THIS CONFIRMATION AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

(s)            Tax Representation.  For the purposes of Section 3(e) and 3(f) of
the Agreement, Dealer and Counterparty each represent either (i) that they are
“United States persons” within the meaning of Section 7701(a)(30) of the Code or
(ii) that payments received or deemed received pursuant to this Confirmation
will be treated as income effectively connected with the conduct of a trade or
business within the United States.

 

(t)            Matters Relating to Dealer and Agent.  Agent shall act as “agent”
for Dealer and Counterparty in connection with the Transaction.  Agent will
furnish to Counterparty upon written request a statement as to the source and
amount of any remuneration received or to be received by Agent in connection
herewith.  Agent has no obligation hereunder, by guaranty, endorsement or
otherwise, with respect to performance of Dealer’s obligations hereunder or
under the Agreement.  Dealer is an “OTC derivatives dealer” as such term is
defined in the Exchange Act and is an affiliate of Agent.  Dealer is not a
member of the Securities Investor Protection Corporation.

 

17

--------------------------------------------------------------------------------


 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

 

Yours faithfully,

 

 

 

 

 

CREDIT SUISSE CAPITAL LLC

 

 

 

 

 

By:

/s/ Bik Kwan Chung

 

 

Name: Bik Kwan Chung

 

 

Title: Authorized Signatory

 

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

 

as Agent

 

 

 

 

 

By:

/s/ Emilie Blay

 

 

Name: Emilie Blay

 

 

Title: Authorized Signatory

 

 

Agreed and Accepted By:

 

ASCENT CAPITAL GROUP, INC.

 

 

By:

/s/ William E. Niles

 

 

Name: William E. Niles

 

 

Title: Executive Vice President

 

Signature page to Base Convertible Bond Hedge Transaction

 

--------------------------------------------------------------------------------


 

Annex A

 

Premium:              USD8,833,500.

 

Liquidity Trigger:  * Shares

 

A-1

--------------------------------------------------------------------------------

 